Mr. Justice Mulkey delivered the opinion of the Court: This is an appeal from a judgment and order of sale rendered by the county court of Cook county, at its July term, 1880, of certain real estate belonging to appellee, for the taxes,' interest and costs thereon for the years 1873 to 1879, inclusive. This property had been regularly forfeited to the State for the taxes thereon for the several years mentioned previous to 1879. Upon the hearing of the case, it was insisted by the collector that the court should, under the 177th section of the Eevenue act, include in its judgment interest on the total amount of taxes from the 1st of May, 1880, at the rate of one per cent a month. The court, however, refused to allow this claim on the' back taxes, but allowed it on the taxes of 1879, and we think properly. So much of the 177th section of the Revenue act just referred to as provides that “ unpaid taxes shall bear interest after the first day of May, at the rate of one per cent a month until paid,” etc., did not go into effect until the first of July, 1879, and to extend its provisions to the taxes of 1878 and prior years would be to give it a retrospective operation, which it was not intended to have. The People ex rel. v. Thatcher, 95 Ill. 109; In re Tuller, 79 id. 99. Indeed, the rule is well recognized that statutes, except those relating to remedies exclusively, will not be given a retrospective operation unless the intention to do so is manifest. But even outside of this general principle, which forbids the giving of statutes a retrospective effect, we are of opinion the ruling of the county court was right. By reference to the provisions of the revenue act, it will appear that a large portion of the amount designated as back taxes, where the taxes have been running for a number of years, as in the present case, will necessarily consist of accumulated interest upon interest, and it is not reasonable to suppose that this highly penal provision was intended to be extended to those items which, strictly speaking, are not taxes at all, and this would necessarily be done if held to apply to the back taxes, for they are so blended together that they could not be distinguished. And it is a well recognized principle that penal statutes are to be strictly construed, and are never to be extended, by mere implication, to either persons or things not expressly brought within their terms. Appellee assigns a cross-error questioning the ruling of the court in allowing the one per cent a month on the taxes for 1879. The argument is this: It is claimed first, that this one per cent a month is, both in name and fact, interest—in its ordinary legal sense—being nothing more than the compensation which the legislature has undertaken to provide in a particular class of cases for the forbearance of money due from the tax-payer to the State. In the second place it is insisted that since this per cent is merely interest, the section in question fixing the rate, being a special law, is in conflict with section 22 of article 4 of the constitution, which forbids the passing of any local or special law regulating the rate of interest on money. The position assumed is certainly not without force. "Yet it is a well recognized principle that courts will not so construe a statute as to render it unconstitutional, if any other reasonable construction can be placed upon it which will render it effective and legal. Conforming to this familiar rule of construction, we are inclined to hold that the one per cent per month on the delinquent taxes, provided for in the 177th section, is not interest at all, in the legal and appropriate sense of the term, but is, strictly speaking, a penalty, and hence does not fall within the provision of the constitution, as supposed. It is suggested, in answer to this view, that, considered as a penalty, the act in question is but an attempt on the part of the legislature to impose a penalty upon the tax-payer without affording him an opportunity to be heard in defence, and is therefore invalid. We do not so regard it. He is given, in all such cases, his day in court. On the application for judgment against the land for the taxes, ample opportunity is afforded him to be heard on that and all other questions affecting the right of recovery. Upon the whole, we are of opinion the judgment of the county court was right, and it is therefore affirmed. Judgment affirmed.